Citation Nr: 1737935	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-04 014	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE


Entitlement to an effective date prior to July 1, 2004, for the grant of service connection for abdominal adhesions, as a residual of a gunshot wound (GSW) to the abdomen.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The case is currently under the jurisdiction of the VA RO in Indianapolis, Indiana.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for residuals of a GSW to the stomach and back in November 1976, within one year of his separation from active duty.

2.  The Veteran's abdominal adhesions were present and referenced in the treatment records when he filed his November 1976 claim.  


CONCLUSION OF LAW

The criteria for an effective date of September 28, 1976, for the award of service connection for abdominal adhesions are met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that an effective date prior to the currently assigned July 1, 2004 should be assigned for the grant of service connection for abdominal adhesions.  Specifically, he argues that his initial November 1976 claim for service connection for residuals of a GSW of the abdomen included his adhesions that were present at that time.  As such, he believes that his abdominal adhesions claim has been pending since November 1976 and that an earlier effective date of September 28, 1976, the day after his separation from service, is warranted.  

Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If the claim for service connection is received within one year of a veteran's discharge from service, the effective date of an award of service connection will be the day following discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2016); see also Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").  Otherwise, the effective date will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(b)(2) (2016).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151(a) (2016).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2016).  A claimant without medical expertise is not expected or required to precisely name the disability for which he seeks service connection, rather VA must construe a claim for service connection to include any disability that may reasonably be encompassed by the claimant's description of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In this case, the Veteran filed a claim for the residuals and symptoms relating to his in-service GSW generally.  See Claim, November 1976.  He did not limit his claim to his splenectomy or any particular symptom or residual.  Rather, he indicated that he intended to file a claim for benefits for all residuals of his GSW.  At the time that he filed his claim, the RO reviewed his service treatment records and additional private treatment records from Amesbury Hospital.  A November 1975 service treatment record noted that the Veteran was hospitalized at that time for abdominal pain and a potential abscess.  A January 1976 service treatment record notes that the Veteran had possible adhesions.  The November 1975 private treatment records from Amesbury Hospital confirm the Veteran's hospitalization and complaints of abdominal pain, nausea, and vomiting, as well as the noted possible diagnoses of diaphragmatic collection or abscess or perforation.  As these treatment records noting residuals of the Veteran's GSW were of record at the time he filed his initial claim, the Board finds that VA was obligated to consider whether these symptoms warranted consideration of service connection for additional residuals beyond a splenectomy.  See Clemons, 23 Vet. App. at 5 (holding that VA must construe a service-connection claim to include any disability that may be reasonably encompassed by the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or the Secretary obtains in support of the claim).  

The Board notes that the RO recognized that the Veteran's initial claim encompassed other residuals of his GSW.  Notably, the October 1977 rating decision indicated that "service connection for any other residuals of the GSW is deferred pending an 'at once' exam which is being scheduled."  However, it does not appear that any such examination was ever scheduled or that the RO actually adjudicated the deferred issue of service connection for any other residuals of the GSW until the December 2009 rating decision from which this appeal stems.  As such, the claim of entitlement to service connection for other residuals of the GSW, to include adhesions, remained pending from the initial filing in 1976 until the RO adjudicated it in December 2009.  See Adams v. Shinseki, 568 F.3d 956 (Fed. Cir. 2000) ("A claim for benefits, whether formal or informal, remains pending until it is finally adjudicated." (citing 38 C.F.R. § 3.160(c)).  

Affording the Veteran the full benefit-of-the-doubt, the Board finds that his November 1976 general claim for service connection for residuals of his GSW and the accompanying treatment records showing a possible diagnosis of adhesions constitute a claim for service connection for abdominal adhesions as a residual of his GSW.  As this claim was filed within one year of the Veteran's separation from service, the appropriate effective date for the grant of service connection for abdominal adhesions is September 28, 1976.  38 U.S.C.A. § 5110(b)(1) (West 2014).  The Veteran's claim for an earlier effective date of September 28, 1976 is granted.  


ORDER

Entitlement to an earlier effective date of September 28, 1976 for the award of service connection for abdominal adhesions is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


